*714SUPPLEMENTAL OPINION
Heard, before Simmons, C. J., Carter, Messmore, Yeager, Chappell, Wenke, and Boslaugh, JJ.
Messmore, J.
The appellee by motion requests clarification of our original opinion as- to whether the $520 wedding gift to the appellee, which the trial court found should be paid to her by the appellant, was taken into consideration by this court in awarding alimony and was included therein.
The original opinion is clarified to the extent that the $520 item above mentioned constitutes no part of the alimony awarded by this court, and the trial court’s decree in such respect is not changed or modified.
The appellee’s attorneys are allowed the sum of $500 for services rendered in this court.
Former opinion clarified.